Citation Nr: 0019269	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-17 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to recognition of the appellant, the veteran's 
son, as the veteran's "child" for Department of Veteran's 
Affairs benefits on the basis that the appellant became 
permanently incapable of self-support before attaining the 
age of eighteen.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The appellant is the son of the veteran who served on active 
duty from February 1942 to January 1946.  The veteran died in 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision.

In an October 1998 claim, the appellant raised the issue of 
dependents' education benefits.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant, the son of the deceased veteran, was born 
on September [redacted], 1963, and his eighteenth birthday was 
on September [redacted], 1981.

2.  At the time he turned eighteen, the appellant was 
enrolled in a technical college studying welding and was 
taking courses at a night school in preparation for taking 
the General Education Development (GED) test.  

3.  After he turned eighteen, the appellant had various jobs.

4.  The competent and probative evidence does not show that 
the appellant was permanently incapable of self-support by 
reason of mental or physical defect on September [redacted], 1981.


CONCLUSION OF LAW

The criteria for recognizing the appellant as a "child" for 
VA benefits on the basis that he was permanently incapable of 
self-support at the date of attaining the age of eighteen 
have not been met.  38 U.S.C.A. §§ 101, 5107 (West 1991); 38 
C.F.R. §§ 3.57(a), 3.356 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant was born on September [redacted], 1963, and his 
eighteenth birthday was on September [redacted], 1981.

Private medical records from December 1980 to April 1981 
reflect that in December 1980, it was noted that the 
appellant was recently found to have high blood pressure.  He 
reported that he had a history of stomach ulcers, but that he 
had not had any recent stomach trouble since he was now 
eating regularly.  Physical examination revealed that his 
blood pressure was 142/86.  His fundi, ears, nose and throat 
were all normal and his teeth were fair.  His lungs were 
clear, and his abdomen was soft and nontender.  There were no 
scars.  There was no ankle edema, and the foot pulses were 
good.  Medication for the high blood pressure was prescribed.  
On January 2, 1981, it was noted that blood pressure was 
better and that the appellant was taking his medication 
regularly.  His blood pressure was 160/72.  On January 19, 
1981, the appellant reported that he had had knee pain for 
years.  His problems were noted to be hypertension and 
question of rheumatoid arthritis.  He said that he had had 
rheumatoid arthritis in the left knee since age four, with 
occasional swelling and heat, and, more often, snapping and 
noise in the knee.  It was noted that X-rays in the past were 
normal.  Physical examination revealed that the left knee 
looked normal.  Also, his blood pressure was 148/78.  
Medication and laboratory studies were prescribed.  In 
February 1981, the appellant's blood pressure was 140/90 and 
it was noted that he felt well.  

On September 11, 1981, VA received from the appellant's 
mother a request for approval of school attendance for the 
appellant.  She indicated that the appellant was going to 
enroll at a technical college on September 14, 1981, to take 
courses in welding and to study at another school for the 
General Educational Development (GED) test.  She noted that 
VA and Social Security benefits were all that he had for 
income and that those benefits paid for his schooling.  

In a March 1982 statement, the appellant's mother indicated 
that the appellant had dropped out of technical college after 
one semester.  She noted that he was still enrolled in night 
school preparing to take the GED test but that it was hard 
because there was only one teacher and many students who 
could not read or write and needed the teacher's help more 
than someone who could do 10th grade and up (studies).  She 
also said that the appellant had taken a mechanic's course 
through a correspondence school and had earned a B+ in less 
time than it was supposed to take, and that he wanted to 
prepare for his GED test through the same correspondence 
school.  With regard to the appellant's medical condition, 
she reported that he had arthritis and that his knees and 
ankles swelled and were painful.  She indicated that the 
appellant wanted to be a jet mechanic in the military.  The 
appellant's mother also submitted a March 1982 request for 
approval of school attendance on the appellant's behalf, 
indicating that the appellant's only income was general 
relief and that he was not receiving Social Security 
benefits.  In April 1982, the VA informed the appellant that 
he would have submit his own application for education 
benefits since he was eighteen years old; he did not respond.

Private medical records from November 1982 show that, on 
November 3, 1982, the appellant's blood pressure was 140/72.  
It was noted that he had not taken any blood pressure 
medications since February 1981.  On November 16, 1982, his 
blood pressure was 120/90.  It was noted that the blood 
pressure was better controlled and that he felt well.  

The report of an X-ray of the left knee, which appears to 
bear the date April 1984 although the appellant's age was 
typed as "12," notes that that there was some prominence of 
soft tissue in the suprapatellar bursa, which may have been 
an effusion.  The report also indicates that no bony 
abnormalities were evident.  

In a May 1987 statement, the appellant's mother indicated 
that the appellant was "independent" whereas her second 
oldest son was receiving Social Security benefits.

On January 11, 1991, the appellant was evaluated for private 
psychiatric treatment. It was noted that he was living with 
his mother, had dropped out of the 9th grade, had received 
his GED, and had not been employed for at least five years.  
It was also noted that he and his family had had problems 
with the community since moving there in 1986 and that in 
December 1990 the appellant had stopped receiving SSI checks 
for his brother, A.  The appellant reported some problems 
getting Public Assistance.  His current symptoms included 
persistent low mood, crying spells, insomnia, loss of 
appetite and weight, headaches, reduced energy, and 
difficulty concentrating.  He denied having had any previous 
psychiatric treatment.  It was noted that, although he 
dropped out of the ninth grade, he earned his GED diploma in 
1982.  He reported that, after he dropped out of school, the 
city mayor took an interest in him and hired him to clean his 
office and home.  He also indicated that he worked at the 
city water department from age nineteen to age twenty-one.  
He said that he had received a correspondence diploma in 
gunsmithing and had worked part-time as a special police 
officer and had had brief jobs as an auto mechanic.  He 
stated that he had not worked since he had moved to New 
Hampshire in 1986.  In regard to the appellant's medical 
history, his mother reported that he had had strep throat as 
a child which may have caused rheumatic fever and that at age 
12 he had been hospitalized because of ulcers.  Reportedly he 
had had an abnormal EKG at age 12 but it was normal when done 
several years later.  It was next noted that in 1990 he began 
to complain of headaches and blurred vision and had a 
negative CT scan but that he was found to have high blood 
pressure.  He appeared to be of average intelligence if 
social upbringing was excluded.  The initial diagnostic 
impressions were induced psychotic disorder and major 
depression.  Under Axis III, it was noted that he had 
headaches.  It was also noted that he was severely mentally 
impaired and that he had depressive symptoms along with 
beliefs of being persecuted.  He was considered unable to 
work.  On January 15, 1991, the veteran was noted to have had 
the "recent onset of symptoms of depression and possible 
psychosis."  The diagnosis was induced psychotic disorder 
(delusional disorder) with depression.

A March 1992 discharge summary from private psychiatric 
treatment reflects that that the appellant was receiving SSI 
benefits.  The diagnoses at discharge included induced 
psychotic disorder and paranoid personality disorder.  On 
Axis III, it was noted that the appellant had headaches.

A December 1994 computer printout reflects that the appellant 
became "eligible" for Supplemental Security Income (SSI) 
benefits in February 1991, the same month that he filed his 
application as a disabled person, but that he was entitled to 
the benefits effective August 1990.

In an August 1995 claim, the appellant indicated that he was 
receiving Social Security benefits and that he had begun to 
receive such benefits in 1967.

In December 1995, the RO received another computer printout 
again indicating that the appellant was eligible for SSI 
benefits starting in February 1991.  However, it was also 
noted that his "disability began" in August 1981 (one month 
prior to the month in which he turned eighteen).  That same 
printout indicates that the appellant was eligible for Social 
Security survivor benefits starting in November 1967, the 
month of the death of his father, and that those benefits 
terminated in September 1981, the month he turned eighteen.

In a statement received in November 1996, apparently written 
for the appellant by his mother, the appellant is referred to 
as being legally blind.  It is argued in the letter that had 
the appellant gotten the benefits to which he was entitled 
when he had some eyesight he could have obtained an education 
and would be better off now.  

In a January 1996 statement, the appellant noted that he had 
worked on a road crew during summer and winter seasons.  He 
said that he was made to work even though his employer knew 
that he had ulcers, asthma, arthritis, bad eyesight and high 
blood pressure.  He reported that after he passed out on a 
hot day, he was told at a doctor's office that he should not 
have been working.

On a June 1997 VA Form 9, the appellant presented argument on 
his disabilities.  Specifically, he argued that he became 
legally blind before he turned eighteen years old and that he 
was classified as legally handicapped and disabled.  He said 
that, after the VA stopped paying his benefits sometime in 
1979 or early 1980, he was supposed to work twenty hours a 
month, but that he was unable to work.  In particular, he 
said that he worked at a courthouse, but intimated that his 
hiring by a mayor for that job was only out of sympathy.  He 
described his duties as emptying the wastebaskets, dusting 
and sweeping the floors, and showing people to the 
courthouse.  He also said that he worked in the mayor's 
house.  With regard to whether he was ever a policeman, he 
indicated that he merely rode around in a squad car with a 
police chief and that he was unable to actually join a police 
force because of physical and mental disabilities.  As to his 
education, he reported that he needed a lot of help to get 
his GED diploma because he was unable to see well enough to 
read and write.  The appellant also said that a Mr. P.G. of 
the "Veterans Relief" in Steubenville, Ohio, had the 
evidence showing that he was disabled since age sixteen.  He 
also indicated that the doctors who treated him when he was 
younger have either died or moved abroad.

In May 1998, the Board remanded the case to obtain any 
additional information regarding the nature of the 
appellant's disabilities prior to becoming eighteen years 
old.  

In June 1998, the RO wrote to the appellant, asking him to 
provide any information showing that he had been declared 
legally handicapped and disabled before his eighteenth 
birthday and to provide the address of Veterans Relief in 
Steubenville, Ohio.  That same month, the RO wrote to the 
Social Security Administration (SSA) in Baltimore, Maryland, 
asking for any decisions and medical evidence regarding any 
claim for benefits based on the appellant being a handicapped 
or disabled child.  

In a July 1998 statement written by the appellant's mother on 
his behalf, it was reported that when the appellant's 
benefits "were wrongly stopped when he was a minor," they 
had tried to get additional benefits for the appellant by 
going to Veterans Relief in Steubenville, Ohio, for help, but 
that Mr. G. of that organization, who allegedly was later 
accused of destroying documents, did not help the appellant.  
It was also stated that the appellant had tried to be an auto 
mechanic and a gunsmith, but that his eyesight prevented him 
from pursuing those careers.

In September 1998, the RO again wrote to SSA asking for a 
copy of the decision and medical records in any claim that 
had been filed for the appellant as a disabled or handicapped 
child.  

On an October 1998 VA Form 21-534, the appellant indicated 
that if he could get about six years of college help he could 
become self-sufficient.  He also stated that he could not get 
food stamps or any other help and that even the Salvation 
Army would not help him.  

In a November 1998 letter, the SSA advised the RO that the 
RO's request was being forwarded to the Northeastern Payment 
Center in Jamaica, New York, where a relevant file was 
located.  In a December 1998 electronic mail message between 
VA employees, it was noted that contacts in Baltimore had 
checked their computer and learned that there had been an SSI 
claim under the appellant's social security number and a 
survivor claim under the veteran's social security number.  
It was suggested that the child's records be requested from 
the appropriate Program Service Center, which would be 
handling the survivor claim, and from the local SSA district 
office, which would be handling the SSI claim. 

In a January 1999 rating decision, Dependency and Indemnity 
Compensation (DIC) benefits were granted to the appellant's 
mother as a surviving spouse under 38 U.S.C.A. § 1318 on the 
basis that the veteran was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death.

By a letter from the Social Security Northeastern Program 
Service Center, received in August 1999, the RO was advised 
that that office could not comply with the RO's request 
because there was no medical evidence in the veteran's file 
or in the appellant's own SSI file. 

In December 1999, the RO contacted Veterans Relief in 
Steubenville, Ohio.  That organization indicated that their 
record keeping back in the late 1970s and early 1980s was not 
very good and that they did not have any information under 
the appellant's, his mother's, or his father's name.

In a March 2000 letter, the RO informed the appellant that 
they were unable to locate Mr. G. and that the appellant 
should contact him, if possible, or complete a VA Form 21-
4142 (authorization of release of information) so that the VA 
could contact him.  In a March 2000 response, the appellant 
indicated that he did not know Mr. G.'s current whereabouts.

Legal Criteria

The "child" of a deceased veteran is entitled to dependency 
and indemnity compensation when the veteran was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death.  38 U.S.C.A. § 1318 (West 1991).  
Under 38 U.S.C.A. § 101 (West 1991), the definition of a 
"child" includes an unmarried person who, before attaining 
the age of eighteen years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 
38 C.F.R. § 3.57 (1999).  To be a "child" who is 
permanently incapable of self-support, it must be shown that 
the child was permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of eighteen years.  38 C.F.R. § 3.356(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court"), has held that in making 
a determination as to being a "child" under 38 C.F.R. 
§ 3.356, the focus of the analysis must be on the claimant's 
condition as of his or her eighteenth birthday.  Dobson v. 
Brown, 4 Vet. App. 443 (1993).  In other words, for purposes 
of initially establishing "child" status, the claimant's 
condition subsequent to his or her eighteenth birthday is not 
for consideration.

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination based on competent 
evidence of record.  Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356(b) (1999). 

The fact the child is earning his own support is prima facie 
evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his or her reasonable support.  38 C.F.R. § 
3.356(b)(1) (1999).

Employment of a child prior or subsequent to the delimiting 
age of eighteen years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases it should be considered whether the daily activities of 
the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child that would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3) 
(1999). 

The capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4) 
(1999).

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In addition, a layperson's account 
of what a physician said is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Analysis

As previously noted, in the January 1999 rating decision, DIC 
benefits were granted to the appellant's mother as a 
surviving spouse under 38 U.S.C.A. § 1318 on the basis that 
the veteran had been continuously rated totally disabling for 
a period of ten or more years immediately preceding death.

The appellant has presented competent medical evidence that 
he had high blood pressure prior to his eighteenth birthday 
and there is a reference in a computer printout regarding SSI 
benefits that the appellant's disability began in August 
1981, which was the month before he turned eighteen.  
Accordingly, it is concluded that the evidence is sufficient 
to well ground this claim and VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board also finds that all relevant available 
evidence has been obtained to the extent possible and that 
the duty to assist the claimant is satisfied.  In particular, 
the RO complied with the directives of the May 1998 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the claim before the Board, the appellant is 
advised that a mere allegation of his having been disabled 
prior to his 18th birthday is not sufficient to establish 
entitlement to helpless child benefits since anyone, disabled 
or not, can allege disability.  Additionally, the fact that 
the appellant may have had some disabilities prior to his 
18th birthday also is not sufficient to establish his status 
as a helpless child.  Rather the evidence must support a 
conclusion that the appellant became permanently incapable of 
self-support due to mental and/or physical defect before 
reaching the age of 18.  Additionally, although the 
credibility of evidence must generally be presumed in 
determining whether a claim is well grounded, no such 
presumption is afforded when the matter being decided is 
whether a well-grounded claim should be granted.  See 
Robinette v.  Brown, 8 Vet. App. 69 (1995) Finally, to dispel 
any erroneous beliefs, the appellant was not in receipt of VA 
helpless child benefits in 1967 as alleged in a May 1997 
statement by his mother.  The mother was receiving death 
pension benefits after the veteran's death in 1967 and such 
apparently included an amount based on the appellant being a 
child under the age of 18.  It had nothing to do with whether 
he was or was not disabled. 

Despite the apparent unavailability of some evidence that 
might have been available years ago, there is considerable 
evidence of record on which to decide the claim.  There is 
medical evidence showing that prior to his eighteenth 
birthday, the appellant had high blood pressure and possible 
effusion in the left knee.  There is no medical evidence of 
other disabilities during his childhood.  A psychiatric 
disorder was not diagnosed until early 1991, when the 
appellant was twenty-seven years old.  Likewise, the 
appellant's headaches were not noted until early 1991.  
Although the appellant claimed on his June 1997 VA Form 9 
that he was legally blind prior to his eighteenth birthday, 
he has not presented any medical evidence to support that 
contention.  The 1981 and 1982 private medical records do not 
reveal any evidence of visual impairment and in the Janaury 
1991 psychiatric intake report the veteran's medical history 
was noted to include complaints of blurred vision starting in 
May 1990.  Thus allegations that the appellant was legally 
blind prior to reaching the age of 18 are not supported by 
any medical evidence and the medical evidence tends to show 
that his visual problems did not begin until he was well over 
eighteen.  See Espiritu, 2 Vet. App. at 494-95.  (It should 
be noted that legal blindness in and of itself would not 
automatically establish that the appellant was permanently 
incapable of self support.)  

In any event, the question is not whether the appellant had 
any disabilities prior to his 18th birthday; rather, is it is 
whether, due to mental and/or physical disabilities, he was 
permanently incapable of self support.  The preponderance of 
the competent and probative evidence shows that he was not.  
At the time of the appellant's 18th birthday, September [redacted], 
1981, he was enrolled in technical school studying welding 
and was also enrolled in night school taking classes in 
preparation for taking the GED test.  In 1982, he had 
completed a mechanic's course through a correspondence school 
and earned his GED diploma.  He also earned a correspondence 
diploma in gunsmithing.  In regard to his employment history, 
after he withdrew from the ninth grade, he worked in a 
courthouse, for a city water department (from age nineteen to 
age twenty-one), as part-time special police officer, and 
briefly as an auto mechanic.  As the appellant admits, he 
worked until 1986, which was over four years after his 
eighteenth birthday.  Moreover, in a May 1987 statement, in 
which the appellant's mother noted that one of her children 
was receiving Social security benefits, she stated that the 
appellant was "independent." Thus, it appears that the 
appellant was earning his own support after his 18th 
birthday, which is prima facie evidence that he was not 
incapable of self-support at the time of his eighteenth 
birthday.  See 38 C.F.R. § 3.356(b)(1). 

Despite his employment history, the appellant argues that his 
jobs were not substantial employment or, in the alternative, 
that he should not have had those jobs because of his medical 
condition.  Although he claims that he was only given the job 
in a courthouse out of sympathy by the local mayor, he has 
not presented any independent evidence to corroborate that 
contention.  By his own account, he did janitorial type work, 
which is a recognized occupation.  As to his report in 
1991that he had worked as a special police officer, the Board 
notes his June 1997 argument that he merely rode around in a 
squad car with a police chief and was not really a police 
officer.  However, the appellant has not presented any 
corroborating evidence of that assertion.  He also claims 
that he should not have been working for a city water 
department because of his medical condition.  In particular, 
he said that he was told at a doctor's office after he passed 
out on a hot summer day that he should not have been working.  
However, a layperson's account of what a physician said is 
not competent medical evidence.  Robinette, 8 Vet. App. at 
77.  In any event, the competent and probative evidence does 
not show that the appellant's employment subsequent to 
turning eighteen was afforded solely upon sympathetic or 
charitable considerations or that it involved no actual or 
substantial rendering of services.  See 38 C.F.R. 
§ 3.356(b)(4).  Nor does the evidence show that due to 
physical or mental defect he was permanently incapable of 
supporting himself.  

The record reflects that the appellant became eligible for 
SSI benefits in February 1991 and in one printout it was 
noted that his "disability began" in August 1981.  However, 
an attempt to obtain medical records from SSA was 
unsuccessful, with the RO having been advised that there were 
no medical records in the appellant's file.  Thus, there is 
no indication of what constituted any disability for Social 
Security purposes in 1981 or even whether the disability that 
began in 1981 was established by medical evidence rather than 
by information provided by the appellant inasmuch as he was 
noted to be eligible for benefits only as of 1991.  The 
medical evidence on file clearly does not show disability 
that would have been of a nature or severity to permanently 
precluded self-support prior to the age of eighteen.  Nor did 
the appellant claim "helpless child" benefits until 
recently.  The fact that he may now be legally blind and feel 
that, had he been awarded VA benefits while he could still 
see, he could have better prepared himself for his current 
disability is not a basis for an allowance of his claim.  As 
previously noted, after August 1981, the appellant pursued 
his education goals and worked until 1986.   
 
For the reasons stated above, the Board concludes that the 
preponderance of the competent and probative evidence is 
against a finding that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect on September [redacted], 1981, his 18th birthday.  
Consequently, recognizing the appellant as a "child" for VA 
benefits on the basis that he was permanently incapable of 
self-support at the date of attaining the age of eighteen is 
not warranted.  See 38 U.S.C.A. §§ 101, 5107 (West 1991); 38 
C.F.R. §§ 3.57(a), 3.356 (1999).


ORDER

The claim of entitlement to recognition of the appellant as 
the veteran's "child" for VA benefits on the basis that he 
was permanently incapable of self-support at the date of 
attaining the age of eighteen is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

